Case 2:19-cv-08902-GW-MAA Document 44-2 Filed 06/01/20 Page 1 of 4 Page ID #:997




      I   Xavmx BncnRRe
     ,,
          Attorney General of California
     L    Slgp.aN'A. HnvlnvnN
          Supervising Depufy Attorney General
     J    JoNnrsaruA{. ErsexBERG
          Depuf .v Attorney General
     a*   Sta?e Bar No" 181162
            300 South Sirrinq Street, Suite 1702
     5      Los Anseles, CA 90013
            l'elepholne : (21 3) 269 -6246
     6      Fax:- f916) 731-2124
            E-mai): Jdnathan.Eisenbers@doi.ca.gov
     1    Aftornevs for Delbndants Jo{e.6h Tippifis; Karen M.
          Fischei, tf.p.A.i Fran Burton, M.S.W.: Steven
     8    A,{orrow, D.D.S., A,{.5.; Steven Chsn, D.D.$.; Yv'ette
          Clwppell-Insrain, M.P.A;, Ross Lai, D.D.S.; Lilian
     9    Lart'i, D.D.^y. : Huottg Le, D.D.S., M.A.; Meredith
          McKetuie, Es;s ; Abisail Medina, Rosalindr
    ttl   ()lapue, R.D.A., B.A:: Joanne Pacheco, R.D.H.,
          M.A:O.8.; Thoffias Stewart, D.D.S.; Bruce L.
          Whitcher, t.r.Sr. : and James Yu, D.D.S., M.S.
    tz                       IN TFIE UNITED STATES DISTRICT COUR1
    1n
                            FOR THE CENTRAL DISTRICT OF CAI,IFORNIA

    t4                \VESTERN DIVISION (FIRST STREET COURTHOUSE)
    t5
    l6
          JAFFREY SULITZER' D.M.D., .Lx                Case No. CV    t9-08902-Gw-MAA
    t7    il\DIVIDUAI-; JEFFRSY SULITZER'
          D.M.I)., A C:{LIFORNLA PROFESSICNAL          IPROPOSEDI ORI}ER ON
    r8    CORPORATION; AND                             MoTTON TO I}ISMTSS FIRST
          SMILEDIRECTCLUB, LLC, A                      AMENDED COMPLAINT (FED. R.
    19    TnUXNSSEE LIMITED LIABILITY                  crv. P. r2(BX6)
          coMPANY,
    20                                                 Date: July 9, 2A20
                                           Plaintiffs" Courtroom: 9II(9ih Flr.)
    1I
    z-l                                                Judee:         I-Ion. Georse       IL   WU
                       Y.                              Tria] Date: Not Set Yeii
    ,|1                                                Action Filed: October 16,2019
    z3    JOSF,]PH TIPPINS, INDWIDUALLY,AND
          IN IIIS OFFICIAI, CAPACITY AS AN
    LA    INVESTIGATOR IN THN ENF'ORCEIVIENT
          Unlr tlr TfrE Dnxr*, Boann or
    25    Calrronr,lla; KAREN M. FISCHER'
          lvl.P.A., INIlrvtruALLY AND IN HER
    26    OFFICIAI, CAPACITY AS EXECTITIVE
          Drnncron FoR THE l)enral Bo.nno or
    z/    C.q.Ltp0nNIA; ANr) FRAN BURTON'
          M.S.W.: STEVEN MORROW'
    28    D.D.S., M.S.; STEVEN CHAry:-

                                                                   []'roposedl Order on l\4otion io Dismiss
Case 2:19-cv-08902-GW-MAA Document 44-2 Filed 06/01/20 Page 2 of 4 Page ID #:998



            1
                u.rr.b.; Y Yl! I I ll LtlArrLLrJ-
                INGRAM. M.P.A.: ROSS LAI"
            2   D.D.S.I LILUN
                V.U.V..  Ututl-L  r LARIN,
                                       tl\ra    D.D.S.;
                                             -, u.u.v.t
                HUONG LE, D.D.S., M.A,i
            3   MEREDITH McKENZIE, ESQ.;
                AIiIGAIL MEDINA ; ROSALINDA
            A
            T   OLAGUE. R.D.A." B.A.; JOANNE
                PACHNCO, R.D.H., M.A.O.B. ;
                THOMAS STEWART, D.D.S.;
                BRUCE L. WHITCHER. D.D.S.: .lNt
            6   JAMES YU, D.I).S., M.S., EACH
                INDIVTNUALLY AND IN THEIR OFFICIAL
                CAPACITIES AS ONTICENS AND/OR
                Mnncgrns 0F THE Dnxr,lr- Bo,qRD or
            8   CauronNrA; AND DOES L-10,
                INCLUSIVE;
            9
                                               Defendants.
     tU

     tttl


     t2              TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
     t^
     IJ              On.Iuly 9,?A2A, before this Court, in the person of the Hon" George H. Wu,
     t4         U.S. District Judge, and in Courtroom 9D (9th Floor) of the U.S. Courthouse at 350
     t5         Wsst lst St., Los Angeies,   CA   90A12, Defendants Joseph Tippins; Karen M.
     16         Fischer, M.P.A.; Fran Burton. M.S.W.; Steven Mor:row,I.D.S., M.S.; Steven Chan
     tl         D.D.S.; Yvette Chappell-Ingram, M.P.A.; Ross Lai, D.D.S.; Lilian Larin, D.D.S.;
     I8         Huong Le, Il.I).S., M.A.; Meredith McKenzie, Erq.; Abigail Medina, Rosalinda
     I9         Olague, R.D.A., B.A.; Joanne Pacheco, R.D.H., M.A.O.B.; Thornas Stervaft,
     2A         D.D.S.; Bruce L. Whitcher, D.D.S.; and James Yu, D.D.S., M.S., moved the Court,
     2l         under Federal Rule of Civil Procedure 1?(b)(6), to disrniss the May 18, 20?0. 'Tirst
    22          Arnendecl Complaint for Darnages and Injunctive Relief f Etc.l," and each of the
     aa
     /1
                causes of acticn therein, alleged by Plaintiffs Jeffre-v Sulitzer,   D.M.D.; Jeffrey
    z+          Sr.ilitzer, D.M.D., P.C.; and SmileDirectClub, LLC, for: failure to state a clairn upon

                which relief can be granted.
    26               'l'he r:ral hearing on the motion was preceded by the filing herein of rnoticn
    ,}1
                papers, opposition papers, and reply papers.
    2B

                                                                          lProposedl Order on Motinn to Dismiss
Case 2:19-cv-08902-GW-MAA Document 44-2 Filed 06/01/20 Page 3 of 4 Page ID #:999




     I          Havir:g received, read, and reviewecl the motion papers, the opposition papers,
           the r:eply papers. and other filings in this case, and having heard the oral arguments
     .}
     J     of opposing counsel, the Court hereby OR-DERS as follows:
      i
     4i
                ';     PiaintifTs' flrst cause of action fails to state a claim upon which relief
     5     lawfull,v can be granted.
     6          Z.     Defbndants have absolute prosecutor-judicial imrnunity to Plaintiffs'

           second cause of action, for violation of the       lI.S. Constitution's Dormant Commelce
      6    Clause.

      9         3.      Plaintiffs' second cause of action fails to state   a claim upon which relief-

     t0    iau,fully can be granted.
     l1         4.      Defendants have absolute pfosecutor-judicial immunity to Plaintiffs'

     l2    fourlh cause of action, for violation of the U.S. Constitution's l)ue Jlr:ocess Clause.
     13          5. plaintiffb' third cause of action fails to state a claim upon which relief
     l+    larvfully can be granted.
     l5         6.      Def-enclants have Eleverrth Amendment immunity to            Plaintifls' fourlh

     l6    cause of action. for violation of California's Untbir Competition Law'

     17         7.      Defendants have Califomia stanltory irnmuniry to PlaintifJ.s' fburth cause

     I8    of action, for violation oi California's unfair Competitian Law.
     19         B. plaintiffs' fourlh cause of action fails to state a claim upon which relief
     20    lawfi-rlly can be granted.
     2l         g.   In sun1, Plaintif,fs have lailed to staie agiiinst Defendants any cause o1'
     zz    acrion from rvhich Defendanrs are not immune. Also, Plaintiffs have failed to state

     L_)   against Defendants any claim upon which relief lawfuli,v can be granted.
     ">A
     LA          10. The deficiencies     in Plaintiffs' cornplaint herein cannot be corrected by

     25    amendment.

     26          I
                     .1 plaintifls' complaint,   in full. and case, in fhll, are disrnissed rn'ith

     zl    prejudice.

     28

                                                          3               tPropr:sedl Order on Motion io Dismiss
Case 2:19-cv-08902-GW-MAA Document 44-2 Filed 06/01/20 Page 4 of 4 Page ID #:1000



           tI       Tt is so   ORDERED.
           z


           .t   Dated:   Julv   "   ?020
                                                          U.S. Llrstnct.f udge

           6



           8

           9

      i0
      I1

      11
      IL




     l3
     1ll
      t+
     I5
     16

      tt

     18

     1{]
     LJ



     ?n

     t1
     LL




     4.\


     1.4




     26
     .,7
     :I




                                                        [Itrr:posedl Order on Motinn to l)ismiss
